      Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Kevin M Shelby,                                    No. CV-20-00804-PHX-MTL
10                   Plaintiff,                         ORDER
11   v.
12   Brookdale Senior Living Incorporated,
13                   Defendant.
14
15          Plaintiff Kevin Shelby was employed by Defendant Brookdale Employee Services,
16   LLC’s (“Brookdale”) and worked in an affiliated Brookdale company’s senior living

17   community in Chandler, Arizona. He began working there in 2009 as a line cook and was
18   promoted to executive chef in February 2015. (Doc. 1 ¶¶ 4, 23.) Mr. Shelby’s employment

19   was terminated in 2015. (Id. ¶ 48.) He notified the EEOC of his dismissal and obtained a

20   right-to-sue letter. (Id. at 17.)
21          In this lawsuit, Mr. Shelby asserts two claims for relief under Title VII of the Civil
22   Rights Act of 1964. Those claims include (1) racial discrimination and hostile work

23   environment and (2) retaliation. (Id. ¶¶ 51–59.) Brookdale filed this motion to Dismiss and

24   Compel Arbitration (the “Motion”). (Doc. 12.) The Motion contends that Mr. Shelby’s

25   claims are subject to a mandatory arbitration agreement that he signed as a new employee.

26   Mr. Shelby opposes Brookdale’s motion, arguing that the arbitration agreement lacks
27   mutual assent or that it is unenforceable. (Doc. 14.) The Court held oral argument and now
28   grants Brookdale’s Motion.
      Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 2 of 11



 1   I.     STANDARD OF REVIEW
 2          The parties agree that the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq.,
 3   applies to this dispute. “In enacting § 2 of the federal Act, Congress declared a national
 4   policy favoring arbitration . . . .” Southland Corp. v. Keating, 465 U.S. 1, 10 (1984).
 5   Federal courts must vigorously enforce arbitration agreements. Goldman, Sachs & Co. v.
 6   City of Reno, 747 F.3d 733, 739 (9th Cir. 2014). “A motion to compel arbitration is decided
 7   according to the standard used by district courts in resolving summary judgment motions
 8   pursuant to Rule 56, Fed. R. Civ. P.” Coup v. Scottsdale Plaza Resort, LLC, 823 F. Supp.
 9   2d 931, 939 (D. Ariz. 2011).
10   II.    DISCUSSION
11          Brookdale, the movant, “has the burden under the FAA to show (1) the existence of
12   a valid, written agreement to arbitrate; and, if it exists, (2) that the agreement to arbitrate
13   encompasses the dispute at issue.” Ashbey v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320,
14   1323 (9th Cir. 2015). The parties dispute that a valid arbitration agreement exists.
15   Assuming that it is valid and enforceable, the parties agree that the scope of the arbitration
16   agreement applies to Title VII claims. Additionally, in Title VII cases such as this, the
17   Ninth Circuit requires that the movant to show that the plaintiff has waived the right to a
18   jury trial “knowingly.” Id. at 1323–24.
19          A.     The Existence of a Valid, Written Arbitration Agreement
20                 1.     Mutual Assent
21          Arizona law applies to whether a valid arbitration agreement exists. Shivkov v. Artex
22   Risk Sols., Inc., 974 F.3d 1051, 1058–59 (9th Cir. 2020) (“State law governs the validity,
23   revocability, and enforceability of a contract.”). “An enforceable arbitration agreement
24   must . . . contain all the elements of a contract, to wit: offer, acceptance, and
25   consideration.” Cooper v. Youngtown Health Inc., No. 1 CA-CV 19-0854, 2020 WL
26   7024347, at *2 (Ariz. App. Nov. 24, 2020). Brookdale points to several documented
27   examples in which Mr. Shelby agreed to arbitrate disputes with the company, rather than
28   litigate them. First, the employment application that he signed in May 2009 includes the


                                                  -2-
      Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 3 of 11



 1   following arbitration provision:
 2
                    I understand that by signing this application, I agree that in the
 3                  event a dispute should arise with regard to whether or not I am
                    hired, or if hired, a dispute should arise between my employer
 4                  and me, that I agree to arbitrate the dispute by a final binding
 5                  arbitration.
 6   (Doc. 12-1 at 11.) Mr. Shelby initialed his acknowledgement next to this provision. He
 7   signed at bottom of the page below the words, “DO NOT SIGN UNTIL YOU HAVE
 8   READ THE ABOVE APPLICANT STATEMENT.” (Id.)
 9           Next, after he was offered the job as a line cook, in July 2009, Mr. Shelby signed a
10   document titled “Employment Binding Arbitration Agreement” (the “Agreement”). (Id.
11   at 13.) The Agreement begins by explaining what it calls the “Binding Arbitration
12   Procedure.”
13
                    Under the Procedure, certain disputes that may arise from your
14                  employment with us, or the termination of your employment
15                  with us, must . . . be submitted for resolution by mandatory
                    binding arbitration. . . .
16
                    After we sign this Agreement, we both will be precluded from
17
                    bringing or raising in court or another forum any dispute that
18                  was or could have been brought or raised under the procedures
                    set forth in this Agreement.
19
20   (Id.)
21           Finally, in both July 2009 and March 2015, Mr. Shelby acknowledged receiving the
22   Brookdale Associate Handbook. (Doc. 12-1 at 18, 19.) Both times, Mr. Shelby signed an
23   “Associate Handbook Receipt and Acknowledgement” that includes the following
24   statement: “I understand that Brookdale has an Employment Binding Arbitration policy in
25   place should any disputes arise between Brookdale and me, and that I agree to arbitrate the
26   dispute by a final binding arbitration.” (Id.)
27           Mr. Shelby, in opposing the Motion, argues that the Agreement is unenforceable
28   because it lacks mutual assent. See WB, The Bldg. Co., LLC v. El Destino, LP, 227 Ariz.


                                                  -3-
         Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 4 of 11



 1   302, 308 (App. 2011) (observing that Arizona common law breach-of-contract defenses
 2   apply to arbitration agreements, including lack of mutual assent and unconscionability). As
 3   for his mutual assent argument, Mr. Shelby first contends that his employer, Brookdale
 4   Employee Services, LLC, was not a signatory to the Agreement and therefore cannot
 5   enforce it.1 (Doc. 14 at 4–5.) Mr. Shelby also argues that the Agreement’s signature line
 6   for Brookdale does not identify who signed the document on the company’s behalf. It
 7   simply says “Company Representative” without identifying which company is a party to
 8   the Agreement.
 9           The Court agrees with Brookdale on this issue. The Agreement states, at the top of
10   the document, that it is a “Binding Arbitration Agreement for Associates of Brookdale
11   affiliated communities.” (Doc. 12-1 at 13.) Along with that, Paragraph 1 of the Agreement
12   states that arbitration is “a condition of your employment here,” i.e., at Brookdale’s
13   Chandler campus. (Emphasis added.) Paragraph 1(a) further clarifies that the Agreement
14   applies to any claims “made against us, any of our parent, subsidiary, or affiliated entities.”
15   (Id. at 14.) While Mr. Shelby questions whether the Agreement was signed by someone
16   employed by his employer, he does not dispute that his employer is affiliated with
17   Brookdale. In fact, his employer, Brookdale Employee Services, LLC, supplied him and
18   other personnel to the entity that operated the Chandler community. (Id. ¶¶ 2, 4.) The
19   document makes clear that, as a condition of his employment at Brookdale, Mr. Shelby
20   agreed to submit his employment-related claims to arbitration.
21           Mr. Shelby’s other mutual-assent related arguments can be analyzed and resolved
22   summarily. (See Doc. 14 at 5–7.) His argument that the arbitration provision in his
23   employment application “expired on its own terms” fails because Brookdale is now moving
24   to enforce a different arbitration agreement – the one that he signed after he was hired. His
25   objection to the employee handbook acknowledgement is unpersuasive because that
26   statement simply references the previously signed Arbitration Agreement. Finally, Mr.
27
     1
       Brookdale Employee Services, LLC is an entity that employs personnel for work in
28   Brookdale senior living communities. Brookdale no longer operates the Chandler
     community. (Doc. 12-1 ¶ 4.)

                                                  -4-
      Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 5 of 11



 1   Shelby’s argument that the Arbitration Agreement’s exclusion of injunctive relief
 2   misconstrues the language and purpose of that provision. Mr. Shelby is not seeking
 3   injunctive relief, however, if he does, under the Agreement, the “arbitrator shall have the
 4   power to award all remedies that could be awarded by a court . . . [under] Title VII.” (Doc.
 5   12-1 ¶ 1(g).) This includes injunctive relief. And as Brookdale persuasively argues, this
 6   injunctive relief exclusion permits Brookdale the option of seeking a court order if an
 7   employee or former employee tries to steal company trade secrets. (Id. ¶ 1(b)(v)
 8   (identifying “claims for unfair competition and the use or unauthorized disclosure of trade
 9   secrets or confidential information” as excluded from mandatory arbitration).)
10                 2.     Procedural Unconscionability
11          Mr. Shelby also challenges the Agreement under the doctrines of procedural and
12   substantive unconscionability. See Longnecker v. Am. Exp. Co., 23 F. Supp. 3d 1099, 1108
13   (D. Ariz. 2014). The party asserting unconscionability bears the burden and it is “a high
14   bar to meet in demonstrating that an arbitration agreement is unconscionable.” Id. (quoting
15   Effio v. FedEx Ground Package, No. cv-08-1522-PHX-ROS, 2009 WL 775408, *3 (D.
16   Ariz. Mar. 20, 2009)). “In Arizona, unconscionability includes both procedural
17   unconscionability, i.e., something is wrong with the bargaining process, such as,
18   oppression or surprise, or substantive unconscionability, i.e., the contract terms per se are
19   overly harsh or generate one-sided results.” Id.
20          Mr. Shelby contends that the Agreement is procedurally unconscionable because it
21   was presented to him on a “take-it-or-leave-it” basis as a condition of his employment. He
22   also states that the Agreement was part of a package of “12 different significant policy
23   documents” that Brookdale required him “to sign on the same day.” (Doc. 14 at 9.) This
24   Court’s Longnecker decision, applying Arizona law, rejected the “take-it-or-leave-it”
25   argument. 23 F. Supp. 3d at 1108–09. There, the plaintiffs “argue[d] that because they were
26   required to agree to the Arbitration Policy as a condition of employment and because they
27   had no ability to negotiate the terms of the agreements, the arbitration agreements were
28   contracts of adhesion.” Id. at 1108. The Court held that this argument alone did not satisfy


                                                 -5-
      Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 6 of 11



 1   the plaintiffs’ high burden. Simply because one of the contracting parties held a “weaker”
 2   negotiating position does not lead to unconscionability. Instead, “the agreement may be
 3   enforceable if it is consistent with [the parties’] reasonable expectations and not unduly
 4   oppressive.” Id. at 1109 (quoting EEOC v. Cheesecake Factory, Inc., No. CV 08-1207-
 5   PHX-NVW, 2009 WL 1259359, at *3 (D. Ariz. May 6, 2009)). Even if the arbitration
 6   agreement amounts to an adhesion contract, the Court observed that “[t]here is [no]
 7   Arizona law supporting the assertion that a finding of adhesion equates to a finding of
 8   procedural unconscionability.” Id. (quoting R&L Ltd. Invs., Inc. v. Cabot Inv. Props., LLC,
 9   729 F. Supp. 2d 1110, 1115 (D. Ariz. 2010)).
10          Using the Arizona courts’ focus on reasonable expectations: “those factors bearing
11   upon . . . the real and voluntary meeting of the minds of the contracting party: age,
12   education, intelligence, business acumen and experience, relative bargaining power, who
13   drafted the contract, whether the terms were explained to the weaker party, [and] whether
14   alterations in the printed terms were possible,” R&L Ltd. Investments, Inc., 729 F. Supp.
15   2d at 1115, Mr. Shelby has failed to satisfy his burden to show that the Arbitration
16   Agreement is procedurally unconscionable. His declaration makes the point that “[n]obody
17   suggested that I read the documents first before signing them, or explained that I might be
18   waiving legal rights by signing them.” (Doc. 14-2 ¶ 10.) He also states that “[a]s a new
19   employee on my first day on the job, I believed it might have appeared insubordinate or
20   argumentative if I had demanded to read everything first before I signed the documents.”
21   (Id. ¶ 9.) But there is no evidence that Mr. Shelby asked the company’s representative to
22   explain what the documents mean or even if he could take some time to consult with a
23   friend, family member, or attorney before signing them.
24          On the other hand, the Arbitration Agreement is conspicuously labeled, at the top
25   of the document and in bold letters, “Employment Binding Arbitration Agreement.” It
26   then describes, in detail and in an outline format, that employment disputes are subject to
27   “a mandatory binding arbitration procedure,” meaning disputes “must be submitted for
28   final and binding resolution by a private and impartial arbitrator, to be jointly selected by


                                                 -6-
         Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 7 of 11



 1   you and us.” (Doc. 12-1 at 13.) Additionally, to that point, on the last page and above the
 2   signature line, the Agreement states, “[w]e both understand that by agreeing to the terms
 3   in this Procedure, both of us are giving up any constitutional or statutory right we may
 4   possess to have covered claims decided in a court of law before a judge or a jury.” (Id. at
 5   16.) The Agreement identifies the types of disputes subject to arbitration and those claims
 6   that are not. It also generally describes the procedure for the arbitration proceedings and
 7   allocating costs. This document clearly states that, by accepting his employment with
 8   Brookdale, Mr. Shelby agrees to submit his employment-related claims to binding
 9   arbitration and waive his rights to a civil trial.
10           The Court thus finds that the Agreement is not procedurally unconscionable.2
11                  3.     Substantive Unconscionability
12            “[S]ubstantive unconscionability addresses the fairness of the terms of the contract
13   itself. A contract may be substantively unconscionable when the terms of the contract are
14   so one-sided as to be overly oppressive or unduly harsh on one of the parties.” Clark v.
15   Renaissance W., LLC, 232 Ariz. 510, 512 (App. 2013) (citations omitted). Mr. Shelby
16   makes five boilerplate arguments in support of his substantive unconscionability claim.
17   Each fails to carry his burden that the Agreement, as a whole or in any part, is “overly
18   oppressive or unduly harsh.” Accordingly, for the following reasons, his objections based
19   on substantive unconscionability are rejected.
20           First, Mr. Shelby claims that the confidentiality provision in the Agreement renders
21   it unconscionable. (Doc. 14 at 10.) The mere fact that an arbitration agreement contains a
22   confidentiality provision does not make it per se unconscionable. Indeed, as Brookdale
23   points out, prior cases within this District have upheld confidentiality provisions. E.g.,
24   Monsanto v. DWW Partners, LLLP, No. CV-09-01788-PHX-FJM, 2010 U.S. Dist. LEXIS
25   8604, *8–9 (D. Ariz. Jan. 15, 2010) (rejecting substantive unconscionability challenge to a
26
     2
       Mr. Shelby’s argument that the Agreement is unconscionable because it references the
27   American Arbitration Association rules without providing a copy or direct access to those
     rules is not a basis for finding procedural unconscionability. This argument has been
28   soundly rejected in previous cases. E.g., Russ v. United Servs. Auto Ass’n, No. CV-16-
     02787-PHX-PGR, 2017 WL 1953458 (D. Ariz. May 11, 2017).

                                                   -7-
         Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 8 of 11



 1   “basic confidentiality provision [that] is neither overly broad nor unfairly onesided”). Here
 2   the confidentiality provision states, “that the [arbitration] Procedure shall be conducted on
 3   a confidential basis.” (Doc. 12-1 ¶ 1(d).) This appears to be a standard confidentiality
 4   agreement and it applies equally to both parties. Still, Ms. Shelby does not explain how the
 5   confidentiality provision is substantively unconscionable in its operation. This argument
 6   is, therefore, rejected.
 7           Next, Mr. Shelby argues that the Arbitration Agreement is substantively
 8   unconscionable because it “seems to impose” an “additional” mediation requirement. (Doc.
 9   14 at 11.) This seemingly derives from a combination of Paragraph 1(a), the “Claims
10   Covered” provision,3 and Paragraph 1(c), the “Internal Efforts” clause.4 Mr. Shelby does
11   not provide any more detail explaining why a mediation requirement is substantively
12   unconscionable. In any event, the Court disagrees with the principle behind Mr. Shelby’s
13   argument. Even if there is a mediation requirement in the Arbitration Agreement, the Court
14   observes that the requirement appears to be an acknowledgement that some claims can be
15   resolved through an informal negotiation process before they proceed to arbitration. This
16   does not necessarily require that the parties hire and pay for a mediator. On the contrary,
17   this provision contemplates an informal exchange of settlement terms between Brookdale
18   and Mr. Shelby, potentially even before the parties engage a third-party neutral. One can
19   appreciate why informal dispute resolution is ideal. When effective, it saves the parties
20   time and money.
21           Third, Mr. Shelby argues that the Agreement imposes unfair limitations as much as
22   it “has any limitations or waivers with respect to the types of claims that could be brought
23   or the relief (damages, injunctive relief, attorney’s fees or costs) that could be obtained in
24   a judicial forum.” (Doc. 14 at 11.) This argument misses the mark. The Agreement does
25   not preclude an arbitrator from entering injunctive relief. The inclusion of injunctive relief
26   3
        “Claims Covered: This agreement to submit to mediation and (if necessary)
     arbitration . . . .”
27   4
       “As a prerequisite for submitting an employment dispute to mediation and, if necessary,
     arbitration, both you and we agree to make good faith efforts at resolving any dispute
28   internally on an informal basis through our management channels appropriate to that
     particular dispute.”

                                                 -8-
      Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 9 of 11



 1   in the “Claims Not Covered” section applies to claims such as “unfair competition and the
 2   use or unauthorized disclosure of trade secrets or confidential information.” (Doc 12-1
 3   ¶ 1(b)(v).) Contrary to Mr. Shelby’s position, the Agreement authorizes the arbitrator to
 4   “award all remedies that could be awarded by a court or administrative agency in
 5   accordance with the governing and applicable substantive law, including, without
 6   limitation, Title VII.” (Id. ¶ 1(g).)
 7          Fourth, Mr. Shelby argues that the fees and costs associated with arbitration are
 8   excessive and may deny him of his rights to have his claims adjudicated. (Doc. 14 at 11–
 9   12.) He points to Paragraph 1(j) of the Agreement, which states that Brookdale will
10   “initially” cover the arbitration costs except that, upon completion of the proceedings, the
11   arbitrator may require a different assignment of costs. Mr. Shelby points out that his
12   complaint was filed pro per and that he was granted in forma pauperis status based on his
13   personal financial situation. (Docs. 2, 6.) He explains that the potential prospect of having
14   to pay all the arbitration costs “is a daunting thought” and chills his ability to move forward
15   with his claims. (Doc. 14 at 12.) In its reply brief, Brookdale persuasively argues that mere
16   speculation about potential arbitration costs does not render an arbitration agreement
17   unconscionable. See Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91–92 (2000);
18   Clark, 232 Ariz. at 513. Brookdale also points out, persuasively, that this arbitration
19   agreement requires that it at first pay for the costs of arbitration. After the proceedings
20   conclude, and depending on the outcome, the arbitrator may apply applicable law to
21   apportion costs. (Doc. 12-1 ¶ 1(j).) Mr. Shelby’s opposition brief does not make the
22   particularized showing of financial hardship required to render the Agreement
23   unconscionable. This is especially true under the circumstances where Brookdale must pay,
24   upfront, all the arbitration costs.
25          Mr. Shelby finally argues that the limited discovery available in arbitration renders
26   the agreement substantively unconscionable. (Doc. 14 at 12.) This argument fails, too.
27   Under the Agreement, “[t]he arbitrator shall have the authority to allow for appropriate
28   discovery and exchange of information before a hearing, including (but not limited to)


                                                  -9-
     Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 10 of 11



 1   production of documents, information requests, depositions, and subpoenas.” (Doc. 12-1
 2   ¶ 1(d).) Mr. Shelby all but ignores this provision, which authorizes him to engage in
 3   traditional discovery methods. He does not even generally explain how the discovery
 4   process in arbitration, rather than discovery in this forum, would prejudice him in this case.
 5   See Penn v. Fidel, No. CV-11-339-PHX-DGC, 2011 WL 1559224, *2 (D. Ariz. Apr. 25,
 6   2011) (rejecting a discovery-based unconscionability argument because “[p]laintiff does
 7   not explain how he is prejudiced by the agreement’s discovery provision, particularly given
 8   that an express purpose of the agreement is to provide a ‘fast, cost-effective dispute
 9   resolution mechanism.’”).
10          For these reasons, the Court rejects Mr. Shelby’s substantive unconscionability
11   objections and holds that the Agreement is enforceable.
12          B.     Knowing Waiver of Jury Trial Right
13          The Ninth Circuit has held that, in Title VII cases, the Court should determine
14   whether the plaintiff “has knowingly agreed to submit such disputes to arbitration.” Ashbey
15   v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015) (quoting Prudential
16   Ins. Co. of Am. v. Lai, 42 F.3d 1299, 1305 (9th Cir. 1994)). Neither party squarely raised
17   this issue in the briefing. Because of the Ninth Circuit’s pronouncement in Ashbey, the
18   Court will address it here.5
19          The Court finds that Mr. Shelby did execute the Agreement knowing that he was
20   waiving his right to a jury trial in any potential Title VII dispute. The Agreement here is a
21   separate document that Mr. Shelby signed during his employment intake process. It is a
22   four-page document that is conspicuously titled “Employment Binding Arbitration
23   Agreement.” In an easy-to-read outline format, the document explains the concept of
24   arbitration, which possible claims are covered including Title VII claims, which claims are
25   not covered, how an arbitration works, how discovery will proceed, and how to allocate
26   costs. Additionally, right above the signature line, the Agreement states, “[w]e both
27
     5
      Mr. Shelby cited Ashbey in his opposition brief, but he did not develop the argument
28   beyond merely identifying the case’s holding. (Doc. 14 at 3.) At the Court’s request, the
     parties addressed this issue at oral argument.

                                                 - 10 -
     Case 2:20-cv-00804-MTL Document 18 Filed 02/24/21 Page 11 of 11



 1   understand that by agreeing to the terms in this Procedure, both of us are giving up any
 2   constitutional or statutory right we may possess to have covered claims decided in a court
 3   of law before a judge or a jury.” (Doc. 12-1 at 16 (emphasis added).)
 4           C.     Attorneys’ Fees and Non-Taxable Expenses
 5           Brookdale requests an award of attorneys’ fees and non-taxable expenses in
 6   connection with this Motion. (Doc. 12 at 11.) The Court, in its discretion, denies this
 7   request.
 8   III.    CONCLUSION
 9           The Agreement is a valid and enforceable agreement between the parties. Mr.
10   Shelby’s Title VII claims are covered claims subject to arbitration. By signing the
11   Agreement, Mr. Shelby knowingly waived his right to a jury trial for his Title VII claims.
12   Accordingly,
13           IT IS ORDERED:
14           1.     Defendant’s Motion to Dismiss and Compel Arbitration is granted. (Doc.
15   12.) The parties are directed to proceed in accordance with the terms of the Employment
16   Binding Arbitration Agreement.
17           2.     Plaintiff’s Complaint is dismissed. (Doc. 1.)
18           3.     Defendant’s request for an award of attorneys’ fees and non-taxable expenses
19   is denied.
20           4.     Defendant’s alternative Motion to Stay is denied as moot. (Doc. 12.)
21           5.     The Clerk of Court shall enter judgment in favor of Defendant and close this
22   case.
23           Dated this 24th day of February, 2021.
24
25
26
27
28


                                                - 11 -
